DETAILED ACTION
This office action is in response to applicant’s filing dated March 14, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 69 and 85-89 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 14, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 69 and 85-89.  Claim(s) 1-68 and 70-84 were previous canceled. 

Double Patenting
The terminal disclaimer filed on March 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,138,339 B2; 8,937,070 B2; 8,501,944 B2; 9,868,729 B2; and 10,533,001 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Claims 69 and 85-89 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628